                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: ____________________
                                                                 DATE FILED: 6/21/2021

              -against-
                                                                            21 Cr. 329 (AT)
EDWARD NAVEDO,
                                                                               ORDER
                              Defendants.
ANALISA TORRES, District Judge:

       The bail hearing scheduled for June 21, 2021, at 11:00 a.m. is ADJOURNED to June 23,
2021, at 9:00 a.m. The proceeding will take place in accordance with the procedures outlined in
ECF No. 16.

       SO ORDERED.

Dated: June 21, 2021
       New York, New York
